FILED
                            NOT FOR PUBLICATION                              JUL 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10233

               Plaintiff - Appellee,             D.C. No. 2:04-CR-01157-DGC

  v.
                                                 MEMORANDUM *
AGUSTIN VERA-FONSECA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Agustin Vera-Fonseca appeals from the district court’s judgment revoking

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Vera-Fonseca contends the district court erred by determining that he

violated the terms of his supervised release by illegally reentering the United

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States. Specifically, he contends that the evidence introduced by the government

to show that he was the same individual who was subject to the supervised release

condition and had illegally reentered was unreliable and otherwise failed to satisfy

the preponderance of the evidence standard.

      The record reflects that the district court did not err by relying on a sworn

statement of a U.S. Customs and Border Protection enforcement officer as to the

circumstances of Vera-Fonseca’s arrest and the sworn testimony of Vera-Fonseca’s

probation officer. See United States v. Walker, 117 F.3d 417, 420-21 (9th Cir.

1997). Moreover, Vera-Fonseca’s contention that his identity was in dispute is

undermined by the fact that he previously appeared before and was sentenced by

the same district court judge. See United States v. Black Bear, 542 F.3d 249, 254

(9th Cir. 2008).

      AFFIRMED.




                                                                                09-10233